Order entered June 10, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00453-CV

                      HICKORY TRAIL HOSPITAL, L.P., Appellant

                                              V.

                               MARVELLA LOYA, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-02031

                                          ORDER
        Before the Court is appellee’s June 7, 2016 motion to file corrected brief. Appellee’s

motion is GRANTED. Appellee’s corrected brief shall be filed within TEN DAYS of the date

of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE